Case: 12-15291   Date Filed: 09/23/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15291
                       ________________________

                 D.C. Docket No. 3:10-cv-00762-TJC-MCR


CAMICO MUTUAL INSURANCE COMPANY,
a California Mutual Insurance Corporation,

                                                            Plaintiff - Appellee,

                                   versus


ABRAHAM ROGOZINSKI,
MAJORIE ROGOZINSKI,
CHAIM ROGOZINSKI,
JEANIE ROGOZINSKI,
SAM ROGOZINSKI,
RANDI ROGOZINSKI,


                                                      Defendants - Appellants,

PRESSER, LAHNEN & EDELMAN, P.A.,


                                                                     Defendant.
              Case: 12-15291     Date Filed: 09/23/2013    Page: 2 of 3


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                               (September 23, 2013)

Before BARKETT, MARCUS, and HILL, Circuit Judges.

PER CURIAM:

      Appellants, the Rogozinski brothers—Abraham, Chaim, and Sam—all

contributed to medical inventions which were patented and then licensed to

medical manufacturers. The proceeds from these ventures were erroneously

classified in their federal income tax returns by their tax accountant, the Presser

firm, as ordinary income instead of capital gains. The Rogozinskis sued the

Presser firm alleging negligence in the preparation of their tax returns from 1989

through 2006 and claiming damages due to their overpayment of income taxes.

Presser sought coverage from Appellee Camico Mutual Insurance Company under

Presser’s professional liability insurance policy with Camico. When the

Rogozinskis and the Presser firm settled their case, the only outstanding question

was whether Camico was obligated to pay the per claim policy limit of $1,000,000

to the Rogozinskis or whether the Rogozinskis’s damage claim constituted two or

more separate claims, thereby triggering the policy’s $2,000,000 aggregate limit.

In the declaratory judgment action filed by Camico, the district court agreed with


                                          2
               Case: 12-15291     Date Filed: 09/23/2013    Page: 3 of 3


Camico that under the definitions in the policy the Rogozinskis’s claim must be

viewed as only one claim limited to the $1,000,000 cap in coverage.

      Having considered the briefs and oral argument of the parties, we agree with

the district court that the express language of the policy makes it clear that the

Rogozinskis’s claim is one claim not the two or more separate claims contemplated

by the language of the Camico policy.

      AFFIRMED.




                                           3